Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claims 3-5 and 7 under 35 U.S.C. § 112(b) has been withdrawn due to amendments to the claims.
Applicant’s arguments with respect to the rejection of claim(s) 1-5, 7-12, and 14-15 under 35 U.S.C. § 103(a) have been considered but are moot due to the introduction of new references necessitated by amendments to the claims.
Applicant further argues, with respect to the combination of Fujii, Azizi, and Schwent, (1) that the alleged combination of the references does not recognize the problems addressed by the claims, let alone teach or suggest a solution similar to that of the present invention, therefore, the alleged combination of the references fails to teach or suggest this feature of the claims, (2) that these references are unrelated and would not have been combined as alleged by the Examiner since the configuration defined in the claims is much more precise than the generic functional difference articulated by the Examiner in the rejection, therefore, a person of ordinary skill in the art would not have considered combining these disparate references, absent impermissible hindsight, and (3) that there is no motivation or suggestion in the references or to urge the combination therefore, one of ordinary skill in the art would not have combined the references.  Examiner respectfully disagrees.
In response to applicant's argument that Fujii, Azizi, and Schwent are non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Fujii is drawn to a technique to transmit vehicle information efficiently [Fujii ¶¶ 0001 & 0010].  Azizi is drawn to methods and devices for radio communications [Azizi ¶ 0002], wherein communication may be within a vehicular network (Azizi ¶ 0003: radio communication networks may include network access nodes, and terminal devices, and vehicles) for meeting network QoS requirements (Azizi ¶ 0747).  Schwent is drawn to communication devices with multiple transmitters, and more particularly to communication devices having concurrently-transmitting multiple transmitters (Schwent ¶ 0001) for purposes of improving communication quality (Schwent ¶ 0013).  Here, each of Fujii, Azizi, and Schwent relate to methods of improving the overall quality of radio communications.  Similarly, Applicant’s claims are drawn to radio communications, and in particular a method for improving communication quality of transmissions (See Applicant’s claim 1: controlling traffic according to a communication quality).  Therefore, each of the applied references and Applicant’s disclosure relate to improving communication quality of radio communications.  Therefore, Applicant’s argument is not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, Applicant argues “since the configuration defined in the claims is much more precise than the generic functional difference articulated by the Examiner in the rejection… a person of ordinary skill in the art would not have considered combining these disparate references, absent impermissible hindsight.”  However, Applicant’s provides no support for this argument other than making a conclusory statement.  Therefore, Applicant’s argument is not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Here, Examiner has indicated explicit motivation to combine the references as detailed in the rejection below.  Furthermore, Applicant’s provides no support for this argument other than making a conclusory statement.  Therefore, Applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2020/0357278; “Fujii”; cited in Applicant’s IDS submitted 11/08/2021) in view of Azizi et al. (US 2019/0364492; “Azizi”) in view of Engelhard et al. (US 2014/0254543; “Engelhard”).
Regarding claims 1, Fujii teaches a traffic control method executed by a receiver that is mounted in a vehicle [Fujii ¶ 0041: communication apparatus mounted on vehicle and including antenna (i.e. receiver; see also ¶ 0076, Fig. 4: wireless communication module 104)] moving on an arbitrary route [Fujii ¶ 0127, Fig. 5: shows a route of a vehicle comprising route sections], 
wherein the receiver is configured to include an arithmetic device, a storage device connected to the arithmetic device, and a network interface connected to the arithmetic device [Fujii ¶ 0084: storage device 103 stores a communication program to have a computer function as the information management unit 110, the reception unit 121, the transmission unit 122 and the relay unit 123. The communication program is loaded into the memory 102, and executed by the processor 101], and 
manage an operation profile that stores data in which a section that is a part of the route and a communication quality in the section are associated [Fujii ¶¶ 0130-0131, Fig. 6: control table 310 and a transmission mode with one another and stores the control table in storage unit 131; see Fig. 6 showing control table that associates section, defined by start/end position, with transmission speed/congestion state, i.e., communication quality, and transmission mode], wherein the traffic control method comprises: 
determining, by the receiver referring the operation profile, the section having a good communication quality to a transmission section in which the second traffic can be transmitted [Fujii ¶¶ 0149: mode determination unit 114 acquires from the control table 310 transmission speed in each traveling section, and a congestion state in each traveling section then the mode determination unit 114 determines a transmission mode in each traveling section based on the transmission speed in each traveling section and the congestion state in each traveling section (e.g., ¶¶ 0193 & 0194 disclose a normal mode and accelerated mode, respectively, wherein both these modes transmit low immediacy vehicle data, i.e., lower priority second traffic, in remaining resources, after transmission of higher immediacy traffic)]; and 
executing a traffic restriction determination process in which the receiver generates control information for controlling transmission of the second traffic [Fujii ¶ 0188: transmission unit 122 acquires various types of vehicle information from the buffer 132 in accordance with the priority order specified by the notified transmission mode, and transmits various types of the vehicle information in the acquired order (here, the acquisition of data and subsequent transmission would inherently require a control information)], and 
wherein the traffic restriction determination process includes generating, by the receiver, the control information for controlling transmission of the second traffic not to hinder transmission of the first traffic when the vehicle is located in the transmission section [Fujii ¶¶ 0193 & 0194 disclose a normal mode and accelerated mode, respectively, wherein both these modes transmit low immediacy vehicle data, i.e., lower priority second traffic, in remaining resources, after transmission of higher immediacy traffic].
However, Fujii does not explicitly disclose the receiver can receive a plurality of types of traffic having different priorities, wherein a first traffic and a second traffic having a lower priority than the first traffic can be received.
However, in a similar field of endeavor, Azizi teaches the receiver can receive a plurality of types of traffic having different priorities, wherein a first traffic and a second traffic having a lower priority than the first traffic can be received [Azizi ¶ 0747: mapping module 4502 may map the received data to receivers 4504 and 4506, wherein the first carrier contains data from a low priority data bearer and the second carrier contains data from a high priority data bearer, mapping module 4502 may route the data received on the first carrier to receiver 4506 and route the data received on the second carrier to receiver 4504 (Examiner’s Note: the preceding limitations are found in the preamble of the claim therefore do not limit the claim)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a communication quality at a section of sectioned map data to determine a transmission mode at a vehicle device, wherein the transmission mode controls transmission of first and second traffic having different transmission priorities as taught by Fujii with the communication device having a plurality of receivers that receive data streams having different priority levels as taught by Azizi.  The motivation to combine these references would be to optimize service and power levels [Azizi ¶ 1047]. 
However, Fujii in view of Azizi does not explicitly disclose wherein the data stored in the operation profile includes time as information for designating the section.
However, in a similar field of endeavor, Engelhard teaches wherein the data stored in the operation profile includes time as information for designating the section [Engelhard ¶ 0007: the estimated transmission bandwidth available at that location (i.e. position of a segment) is then determined based on the geo-database for the at least one location along the route and the estimated time of arrival, wherein the geo-database provides historical values that were actually observed in the past at the respective location and at the corresponding times (i.e. database stores time information corresponding to position on route); see also ¶ 0018: spatial database contains information about the wireless interface parameters for individual locations as a function of the stored time].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a communication quality at a section of sectioned map data to determine a transmission mode at a vehicle device, wherein the transmission mode controls transmission of first and second traffic having different transmission priorities as taught by Fujii with the method of storing map data containing location and time information for said position to determine network transmission characteristics and capabilities.  The motivation to combine these references would be to improve radio communications by performing adjustments in advance of data transmission to a given transmission bandwidth along a route [Engelhard ¶ 0008].
Regarding claims 2, Fujii in view of Azizi in view of Engelhard teaches the traffic control method according to claim 1, wherein the traffic restriction determination process includes generating, by the receiver, the control information for controlling [Fujii ¶ 0188: transmission unit 122 acquires various types of vehicle information from the buffer 132 in accordance with the priority order specified by the notified transmission mode, and transmits various types of the vehicle information in the acquired order (here, the acquisition of data and subsequent transmission would inherently require a control information)] not to transmit the second traffic when the vehicle is located in a section other than the transmission section [Fujii ¶ 0192 describes a low-rate transmission mode in which low immediacy traffic is not transmitted (here, if a transmission section is defined as either a accelerated or normal transmission mode, where second data is transmitted then a section having low transmission mode would be analogous to a section that is not a transmission section and where second/low immediacy traffic will not be transmitted)].
Regarding claims 3, Fujii in view of Azizi in view of Engelhard teaches the traffic control method according to claim 1, wherein the generating includes: generating, by the receiver, the control information for increasing an upper limit rate of the second traffic when the current communication quality is equal to or higher than a threshold [Fujii ¶ 0160: When the transmission speed in the traveling section is equal to or more than the reference speed (here, transmission speed is analogous to a communication quality), and the congestion state in the traveling section is “present”, the mode determination unit 114 determines the transmission mode in the traveling section as the “normal” mode; ¶ 0193: in normal mode vehicle information without immediacy (i.e. second traffic with lower priority) is transmitted in remaining range of communication volume; see also ¶ 0192 which defines a low-rate transmission mode in which traffic with no immediacy is not transmitted, therefore, when switching from low-rate mode to normal mode an upper rate limit of the second traffic increases from a complete rate limit to some greater rate limit].
However, Fujii does not explicitly disclose measuring, by the receiver, a current communication quality.
However, in a similar field of endeavor, Aziz teaches measuring, by the receiver, a current communication quality [Azizi ¶ 0788: Traffic monitoring module 5802 may be responsible for monitoring current traffic loads (for uplink and downlink) and providing traffic load information to activity control module 5806. Activity control module 5806 may then select an appropriate duty cycle based on the traffic load information, where high traffic loads may demand long active phases and low traffic loads may allow for long inactive phases].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claims 7, Fujii in view of Azizi in view of Engelhard teaches the traffic control method according to claim 1, wherein the executing includes executing, by the receiver, the traffic restriction determination process periodically [Fujii ¶ 0116: information acquisition unit 111 receives the position information periodically; ¶ 0179, Fig. 4: the mode selection unit 115 selects a transmission mode at a position indicated by the acquired position information, from the transmission modes in each traveling section].
Regarding claims 8, Fujii in view of Azizi in view of Engelhard teaches the traffic control method according to claim 1, wherein the data stored in the operation profile further includes position as the information for designating the section [Fujii ¶¶ 0130-0131, Fig. 6: control table 310 and a transmission mode with one another and stores the control table in storage unit 131; see Fig. 6 showing control table that associates section defined by start/end position].

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Azizi in view of Engelhard in view of Flinta et al. (US 2011/0292800; “Flinta”).
Regarding claims 4, Fujii in view of Azizi in view of Engelhard teaches the traffic control method according to claim 1, however, does not explicitly disclose wherein the generating includes generating, by the receiver, the control information for increasing an upper limit rate of the second traffic when the first traffic is not transmitted.
However, in a similar field of endeavor, Flinta teaches wherein the third step includes generating, by the receiver, the control information for increasing an upper limit rate of the second traffic when the first traffic is not transmitted [Flinta ¶ 0030, Fig. 4: timer 202 is configured to generate a signal after t seconds elapses and transmission rate values are initialized, e.g., HP-TRV is set to HP-HIGH and LP-TRV is set to LP-LOW (see ¶ 0026: a transmission rate value (TRV) defines the maximum rate or maximum average rate at which transmitter 110 should transmit packets, i.e., upper limit rate)… packet analyzer 214 determines whether the packet (received during time t) is an HP packet...a signal is generated at the expiration of t; and ¶ 0031: LP-TRV is set to LP-HIGH (i.e. TRV is increased from initial TRV-LOW value) and HP-TRV is set to HP-LOW if no HP packet is received within a t second window (i.e. there is no HP packet to transmit)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a communication quality at a section of sectioned map data to determine a transmission mode at a vehicle device, wherein the transmission mode controls transmission of first and second traffic having different transmission priorities as taught by Fujii with the method of increasing a transmission rate value of low priority traffic when it is determined there is no high priority traffic to be transmitted as taught by Flinta.  The motivation to do so would be efficiently allocate bandwidth and control data rates of traffic with different priority [Flinta ¶¶ 0003-0004].

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Azizi in view of Engelhard in view of Baliga et al. (US 2012/0320924; “Baliga”).
Regarding claims 5, Fujii in view of Azizi in view of Engelhard teaches the traffic control method according to claim 1, however, does not explicitly disclose wherein the generating includes: measuring, by the receiver, a throughput of the first traffic in a current transmission when the first traffic and the second traffic are transmitted; and generating, by the receiver, the control information for reducing an upper limit rate of the second traffic when it is detected that the throughput of the first traffic is lowered.
However, Baliga teaches measuring, by the receiver, a throughput of the first traffic in a current transmission when the first traffic and the second traffic are transmitted [Baliga ¶ 0064, Fig. 5: the network path modification unit 110 can calculate the medium utilization associated with each of the plurality of network interfaces 112, 114, and 116; see also ¶ 0047: utilization and utilization threshold are based on throughput]; and 
generating, by the receiver, the control information for reducing an upper limit rate of the second traffic when it is detected that the throughput of the first traffic is lowered [Baliga ¶ 0065, Fig. 5: At block 504, it is determined whether the medium utilization of any of the plurality of network interfaces is greater than the corresponding medium utilization threshold; ¶ 0067: the network path modification unit 110 can determine the amount of bandwidth being consumed by each of the packet streams 118, 120, and 122; ¶ 0072: the network path modification unit 110 can determine whether throttling the packet stream will eliminate medium oversubscription, and if so, the network path modification unit 110 can determine that the packet stream should be throttled; ¶ 0073: the packet streams at the selected or lower priority levels are throttled in accordance with the predetermined minimum performance threshold associated with each of the packet streams, e.g., by decreasing the data transmission rate of the packet streams].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a communication quality at a section of sectioned map data to determine a transmission mode at a vehicle device, wherein the transmission mode controls transmission of first and second traffic having different transmission priorities as taught by Fujii with the method of, upon determination that a throughput of a network interface is less than a threshold, throttling a low priority stream by decreasing the transmission rate as taught by Baliga.  The motivation to do so would be to  improve performance and throughput of the hybrid communication devices, and can minimize the possibility of medium oversubscription [Baliga ¶ 0025].

Claim(s) 9-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Azizi in view of Schwent et al. (US 2020/0128495; “Schwent”) in view of Engelhard.
Regarding claims 9, Fujii teaches a receiver that is mounted on a vehicle [Fujii ¶ 0041: communication apparatus mounted on vehicle and including antenna (i.e. receiver; see also ¶ 0076, Fig. 4: wireless communication module 104)] moving on an arbitrary route [Fujii ¶ 0127, Fig. 5: shows a route of a vehicle comprising route sections], comprising: 
an arithmetic device [Fujii ¶ 0077, Fig. 4: communication apparatus 100 processor 101 is an IC (Integrated Circuit) that performs arithmetic processing (here, individual modules implemented by the processor, i.e., each of the modules, e.g., mode determination module referenced below, may be considered part of an arithmetic device)]; 
a storage device connected to the arithmetic device [Fujii ¶ 0084, Fig. 4: communication program is loaded into the memory 102, and executed by the processor 101]; and 
a network interface that connects to the arithmetic device [Fujii ¶ 0076: network interface 105 and wireless communication module 104 connected to processor 101 via signal line (see also Fig. 1 showing Transmission unit which may also be considered analogous to a network interface)],
wherein a transmitter for transmitting a first traffic and a second traffic having a lower priority than the first traffic are connected via the network interface [Fujii ¶ 0046, Fig. 1: transmission unit 122 transmits a plurality of types of vehicle information in accordance with the priority order specified in the transmission mode (Fig. 1 shows transmission unit, i.e. network interface connected to antenna, i.e., transmitter); ¶ 0192: vehicle information is defined as high immediacy, without immediacy, and low immediacy wherein the vehicle information is transmitted in a determined transmission mode according to the priority level ], 
wherein the storage device stores an operation profile that stores data in which a section that is a part of the route and a communication quality in the section are associated [Fujii ¶¶ 0130-0131, Fig. 6: control table 310 and a transmission mode with one another and stores the control table in storage unit 131; see Fig. 6 showing control table that associates section, defined by start/end position, with transmission speed/congestion state, i.e., communication quality, and transmission mode], 
wherein the arithmetic device is configured to determine a section having a good communication quality with reference to the operation profile to a transmission section in which the second traffic can be transmitted [Fujii ¶¶ 0149: mode determination unit 114 acquires from the control table 310 transmission speed in each traveling section, and a congestion state in each traveling section then the mode determination unit 114 determines a transmission mode in each traveling section based on the transmission speed in each traveling section and the congestion state in each traveling section (e.g., ¶¶ 0193 & 0194 disclose a normal mode and accelerated mode, respectively, wherein both these modes transmit low immediacy vehicle data, i.e., lower priority second traffic, in remaining resources, after transmission of higher immediacy traffic)], 
generate first control information for controlling transmission [Fujii ¶ 0188: transmission unit 122 acquires various types of vehicle information from the buffer 132 in accordance with the priority order specified by the notified transmission mode, and transmits various types of the vehicle information in the acquired order (here, the acquisition of data and subsequent transmission would inherently require a control information)] of the second traffic not to hinder transmission of the first traffic when the vehicle is located in the transmission section [Fujii ¶¶ 0193 & 0194 disclose a normal mode and accelerated mode, respectively, wherein both these modes transmit low immediacy vehicle data, i.e., lower priority second traffic, in remaining resources, after transmission of higher immediacy traffic], and 
generate second control information for controlling [Fujii ¶ 0188: transmission unit 122 acquires various types of vehicle information from the buffer 132 in accordance with the priority order specified by the notified transmission mode, and transmits various types of the vehicle information in the acquired order (here, the acquisition of data and subsequent transmission would inherently require a control information)] so that the second traffic is not transmitted when the vehicle is located in a section other than the transmission section [Fujii ¶ 0192 describes a low-rate transmission mode in which low immediacy traffic is not transmitted (here, if a transmission section is defined as either a accelerated or normal transmission mode, where second data is transmitted then a section having low transmission mode would be analogous to a section that is not a transmission section and where second/low immediacy traffic will not be transmitted)].
However, Fujii does not explicitly disclose a receiver that can receive a plurality of types of traffic having different priorities.
However, Azizi teaches a receiver that can receive a plurality of types of traffic having different priorities [Azizi ¶ 0747: mapping module 4502 may map the received data to receivers 4504 and 4506, wherein the first carrier contains data from a low priority data bearer and the second carrier contains data from a high priority data bearer, mapping module 4502 may route the data received on the first carrier to receiver 4506 and route the data received on the second carrier to receiver 4504 (Examiner’s Note: the preceding limitations are found in the preamble of the claim therefore do not limit the claim)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a communication quality at a section of sectioned map data to determine a transmission mode at a vehicle device, wherein the transmission mode controls transmission of first and second traffic having different transmission priorities as taught by Fujii with the communication device having a plurality of receivers that receive data streams having different priority levels as taught by Azizi.  The motivation to combine these references would be to optimize service and power levels [Azizi ¶ 1047]. 
However, Fujii does not explicitly disclose a first transmitter for transmitting a first traffic and a second transmitter for transmitting a second traffic are connected via the network interface. 
However, in a similar field of endeavor, Schwent teaches a first transmitter for transmitting a first traffic and a second transmitter for transmitting a second traffic are connected via the network interface [Schwent ¶ 0021, Fig 1: a communication device 100 having first and second transceivers 101a and 101b that respectively include transmitters 102a and 102b; ¶ 0028: Communication device 100 reduces the transmit power level of a selected one of the first and second transmitters 102a and 102b, based on the selected transmitter having a lower priority of traffic 112a and 112b than the other transmitter 102a and 102b (i.e. each of a first and second transmitter may be scheduled with different traffic having different priority)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a communication quality at a section of sectioned map data to determine a transmission mode at a vehicle device, wherein the transmission mode controls transmission of first and second traffic having different transmission priorities as taught by Fujii with the communication device having a first and second transmitted, wherein each respective transmitter can be used to transmit traffic having different priority as taught by Schwent.  The motivation to do so would be to improve communication quality in a device having multiple transmitters [Schwent ¶ 0013].
However, Fujii in view of Azizi in view of Schwent does not explicitly disclose wherein the data stored in the operation profile includes time as information for designating the section.
However, in a similar field of endeavor, Engelhard teaches wherein the data stored in the operation profile includes time as information for designating the section [Engelhard ¶ 0007: the estimated transmission bandwidth available at that location (i.e. position of a segment) is then determined based on the geo-database for the at least one location along the route and the estimated time of arrival, wherein the geo-database provides historical values that were actually observed in the past at the respective location and at the corresponding times (i.e. database stores time information corresponding to position on route); see also ¶ 0018: spatial database contains information about the wireless interface parameters for individual locations as a function of the stored time].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a communication quality at a section of sectioned map data to determine a transmission mode at a vehicle device, wherein the transmission mode controls transmission of first and second traffic having different transmission priorities as taught by Fujii with the method of storing map data containing location and time information for said position to determine network transmission characteristics and capabilities.  The motivation to combine these references would be to improve radio communications by performing adjustments in advance of data transmission to a given transmission bandwidth along a route [Engelhard ¶ 0008].
Regarding claims 10, Fujii in view of Azizi in view of Schwent in view of Engelhard teaches the receiver according to claim 9, wherein the arithmetic device is configured to generate the first control information for increasing an upper limit rate of the second traffic when the current communication quality is equal to or higher than a threshold [Fujii ¶ 0160: When the transmission speed in the traveling section is equal to or more than the reference speed (here, transmission speed is analogous to a communication quality), and the congestion state in the traveling section is “present”, the mode determination unit 114 determines the transmission mode in the traveling section as the “normal” mode; ¶ 0193: in normal mode vehicle information without immediacy (i.e. second traffic with lower priority) is transmitted in remaining range of communication volume; see also ¶ 0192 which defines a low-rate transmission mode in which traffic with no immediacy is not transmitted, therefore, when switching from low-rate mode to normal mode an upper rate limit of the second traffic increases from a complete rate limit to some greater rate limit].
However, Fujii does not explicitly disclose wherein the arithmetic device is configured to measure a current communication quality when the vehicle is located in the transmission section.
However, in a similar field of endeavor, Aziz teaches wherein the arithmetic device is configured to measure a current communication quality when the vehicle is located in the transmission section [Azizi ¶ 0788: Traffic monitoring module 5802 may be responsible for monitoring current traffic loads (for uplink and downlink) and providing traffic load information to activity control module 5806. Activity control module 5806 may then select an appropriate duty cycle based on the traffic load information, where high traffic loads may demand long active phases and low traffic loads may allow for long inactive phases].
The motivation to combine these references is illustrated in the rejection of claim 9 above.
Regarding claims 14, Fujii in view of Azizi in view of Schwent in view of Engelhard teaches the receiver according to claim 9, wherein the data stored in the operation profile further includes position as the information for designating the section [Fujii ¶¶ 0130-0131, Fig. 6: control table 310 and a transmission mode with one another and stores the control table in storage unit 131; see Fig. 6 showing control table that associates section defined by start/end position; Examiners Note: the limitations are written in the alternative, therefore, it is only necessary that one of the alternatives limitations be taught by the applied references].

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Azizi in view of Schwent in view of Engelhard in view of Flinta.
Regarding claims 11, Fujii in view of Azizi in view of Schwent in view of Engelhard teaches the receiver according to claim 9, however, does not explicitly disclose wherein the arithmetic device is configured to determine whether or not the first traffic is transmitted when the vehicle is located in the transmission section, and generate the first control information for increasing an upper limit rate of the second traffic when the first traffic is not transmitted.
However, in a similar field of endeavor, Flinta teaches wherein the arithmetic device is configured to determine whether or not the first traffic is transmitted when the vehicle is located in the transmission section, and generate the first control information for increasing an upper limit rate of the second traffic when the first traffic is not transmitted [Flinta ¶ 0030, Fig. 4: timer 202 is configured to generate a signal after t seconds elapses and transmission rate values are initialized, e.g., HP-TRV is set to HP-HIGH and LP-TRV is set to LP-LOW (see ¶ 0026: a transmission rate value (TRV) defines the maximum rate or maximum average rate at which transmitter 110 should transmit packets, i.e., upper limit rate)… packet analyzer 214 determines whether the packet (received during time t) is an HP packet...a signal is generated at the expiration of t; and ¶ 0031: LP-TRV is set to LP-HIGH (i.e. TRV is increased from initial TRV-LOW value) and HP-TRV is set to HP-LOW if no HP packet is received within a t second window (i.e. there is no HP packet to transmit)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a communication quality at a section of sectioned map data to determine a transmission mode at a vehicle device, wherein the transmission mode controls transmission of first and second traffic having different transmission priorities as taught by Fujii with the method of increasing a transmission rate value of low priority traffic when it is determined there is no high priority traffic to be transmitted as taught by Flinta.  The motivation to do so would be efficiently allocate bandwidth and control data rates of traffic with different priority [Flinta ¶¶ 0003-0004].

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Azizi in view of Schwent in view of Engelhard in view of Baliga.
Regarding claims 12, Fujii in view of Azizi in view of Schwent in view of Engelhard teaches the receiver according to claim 9, however, does not explicitly disclose wherein the arithmetic device is configured to measure a throughput of the first traffic in a current transmission when the vehicle is located in the transmission section and the first traffic and the second traffic are transmitted, and generate the first control information for reducing an upper limit rate of the second traffic when it is detected that the throughput of the first traffic is lowered.
However, in a similar field of endeavor, Baliga teaches wherein the arithmetic device is configured to measure a throughput of the first traffic in a current transmission when the vehicle is located in the transmission section and the first traffic and the second traffic are transmitted [Baliga ¶ 0064, Fig. 5: the network path modification unit 110 can calculate the medium utilization associated with each of the plurality of network interfaces 112, 114, and 116; see also ¶ 0047: utilization and utilization threshold are based on throughput], and 
generate the first control information for reducing an upper limit rate of the second traffic when it is detected that the throughput of the first traffic is lowered [Baliga ¶ 0065, Fig. 5: At block 504, it is determined whether the medium utilization of any of the plurality of network interfaces is greater than the corresponding medium utilization threshold; ¶ 0067: the network path modification unit 110 can determine the amount of bandwidth being consumed by each of the packet streams 118, 120, and 122; ¶ 0072: the network path modification unit 110 can determine whether throttling the packet stream will eliminate medium oversubscription, and if so, the network path modification unit 110 can determine that the packet stream should be throttled; ¶ 0073: the packet streams at the selected or lower priority levels are throttled in accordance with the predetermined minimum performance threshold associated with each of the packet streams, e.g., by decreasing the data transmission rate of the packet streams].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a communication quality at a section of sectioned map data to determine a transmission mode at a vehicle device, wherein the transmission mode controls transmission of first and second traffic having different transmission priorities as taught by Fujii with the method of, upon determination that a throughput of a network interface is less than a threshold, throttling a low priority stream by decreasing the transmission rate as taught by Baliga.  The motivation to do so would be to  improve performance and throughput of the hybrid communication devices, and can minimize the possibility of medium oversubscription [Baliga ¶ 0025].

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Schwent in view of Engelhard.
Regarding claims 15, Fujii teaches a communication system, comprising: 
a vehicle that moves on an arbitrary route, and includes a receiver for receiving traffic [Fujii ¶ 0041: communication apparatus mounted on vehicle and including antenna (i.e. receiver; see also ¶ 0076, Fig. 4: wireless communication module 104); ¶ 0127, Fig. 5: shows a route of a vehicle comprising route sections]; and 
a communication device that transmit the traffic, wherein the communication device includes a communication device for transmitting a first traffic and a second traffic having a lower priority than the first traffic [Fujii ¶ 0046, Fig. 1: transmission unit 122 transmits a plurality of types of vehicle information in accordance with the priority order specified in the transmission mode (Fig. 1 shows transmission unit, i.e. network interface connected to antenna, i.e., transmitter); ¶ 0192: vehicle information is defined as high immediacy, without immediacy, and low immediacy wherein the vehicle information is transmitted in a determined transmission mode according to the priority level ], 
wherein the receiver includes a storage unit that stores an operation profile that stores data in which a section that is a part of the route and a communication quality in the section are associated [Fujii ¶¶ 0130-0131, Fig. 6: control table 310 and a transmission mode with one another and stores the control table in storage unit 131; see Fig. 6 showing control table that associates section, defined by start/end position, with transmission speed/congestion state, i.e., communication quality, and transmission mode; see also ¶ 0084: storage device 103 stores a communication program to have a computer function as the information management unit 110, the reception unit 121, the transmission unit 122 and the relay unit 123. The communication program is loaded into the memory 102, and executed by the processor 101 (i.e. the receiver and storage unit may both be implemented in a processor therefore a receiver could be said to include a storage unit)], 
a transmission section determination unit that determines the section having a good communication quality to a transmission section, where the second traffic can be transmitted, with reference to the operation profile [Fujii ¶¶ 0149: mode determination unit 114 acquires from the control table 310 transmission speed in each traveling section, and a congestion state in each traveling section then the mode determination unit 114 determines a transmission mode in each traveling section based on the transmission speed in each traveling section and the congestion state in each traveling section (e.g., ¶¶ 0193 & 0194 disclose a normal mode and accelerated mode, respectively, wherein both these modes transmit low immediacy vehicle data, i.e., lower priority second traffic, in remaining resources, after transmission of higher immediacy traffic)], and 
a determination unit that generates control information for controlling transmission of the second traffic and transmits the control information to the communication device [Fujii ¶ 0188: transmission unit 122 acquires various types of vehicle information from the buffer 132 in accordance with the priority order specified by the notified transmission mode, and transmits various types of the vehicle information in the acquired order (here, the acquisition of data and subsequent transmission would inherently require a control information)], 
wherein the determination unit is configured to generate the control information for controlling transmission of the second traffic not to hinder transmission of the first traffic when the vehicle is located in the transmission section [Fujii ¶¶ 0193 & 0194 disclose a normal mode and accelerated mode, respectively, wherein both these modes transmit low immediacy vehicle data, i.e., lower priority second traffic, in remaining resources, after transmission of higher immediacy traffic], and 
transmit the control information to the second communication device, and generate the control information for controlling so that the second traffic is not transmitted when the vehicle is located in a section other than the transmission section, and transmit the control information to the second communication device [Fujii ¶ 0192 describes a low-rate transmission mode in which low immediacy traffic is not transmitted (here, if a transmission section is defined as either an accelerated or normal transmission mode, where second data is transmitted then a section having low transmission mode would be analogous to a section that is not a transmission section and where second/low immediacy traffic will not be transmitted)].
However, Fujii does not explicitly disclose a plurality of communication devices that transmit the traffic, wherein the plurality of communication devices include a first communication device for transmitting a first traffic and a second communication device for transmitting a second traffic, and control data being sent to the plurality of communication devices.
However, in a similar field of endeavor, Schwent teaches a plurality of communication devices that transmit the traffic, wherein the plurality of communication devices include a first communication device for transmitting a first traffic and a second communication device for transmitting a second traffic [Schwent ¶ 0021, Fig 1: a communication device 100 having first and second transceivers 101a and 101b that respectively include transmitters 102a and 102b; ¶ 0028: Communication device 100 reduces the transmit power level of a selected one of the first and second transmitters 102a and 102b, based on the selected transmitter having a lower priority of traffic 112a and 112b than the other transmitter 102a and 102b (i.e. each of a first and second transmitter may be scheduled with different traffic having different priority)], and 
control data being sent to the plurality of communication devices [Schwent ¶ 0025: device controller 134 triggers a reduced transmit power mode operation].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a communication quality at a section of sectioned map data to determine a transmission mode at a vehicle device, wherein the transmission mode controls transmission of first and second traffic having different transmission priorities as taught by Fujii with the communication device having a first and second transmitted, wherein each respective transmitter can be used to transmit traffic having different priority as taught by Schwent.  The motivation to do so would be to improve communication quality in a device having multiple transmitters [Schwent ¶ 0013].
However, Fujii in view of Schwent does not explicitly disclose wherein the data stored in the operation profile includes time as information for designating the section.
However, in a similar field of endeavor, Engelhard teaches wherein the data stored in the operation profile includes time as information for designating the section [Engelhard ¶ 0007: the estimated transmission bandwidth available at that location (i.e. position of a segment) is then determined based on the geo-database for the at least one location along the route and the estimated time of arrival, wherein the geo-database provides historical values that were actually observed in the past at the respective location and at the corresponding times (i.e. database stores time information corresponding to position on route); see also ¶ 0018: spatial database contains information about the wireless interface parameters for individual locations as a function of the stored time].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a communication quality at a section of sectioned map data to determine a transmission mode at a vehicle device, wherein the transmission mode controls transmission of first and second traffic having different transmission priorities as taught by Fujii with the method of storing map data containing location and time information for said position to determine network transmission characteristics and capabilities.  The motivation to combine these references would be to improve radio communications by performing adjustments in advance of data transmission to a given transmission bandwidth along a route [Engelhard ¶ 0008].

Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/           Primary Examiner, Art Unit 2474